Per Curiam,
The marriage and desertion were .clearly proved, by independent testimony, outside of any admissions in the answer. The respondent having deserted her husband, the burden is upon her to show that she was justified in doing so. This she has not done. It was said by Justice "Woodward in Eshbach v. Eshbach, 23 Pa. 342: “ It has been several times decided that the reasonable cause which justifies a wife’s desertion of her husband must be such as would entitle her to a divorce, and that is defined by the statute itself to be such cruel and barbarous treatment as endangers life, or the offering of such indignities to her person as to render her condition intolerable and life burdensome.” We need not review the testimony in this case. It is sufficient to say that it does not measure up to the standard above indicated. Our law in regard to divorce is loose enough already and we are not disposed to relax it further by judicial construction. The libellant was entitled to his decree.
Decree affirmed and the appeal dismissed at the cost of the appellant. ’ A. B. W.
Cf. Clark v. Clark, Sup. Ct., 2 Ches. Co. R. 38, and Bay’s Ap., 4 Cent. R. 281.